DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,4,8,9,11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bao ( US Pub.2022/0052793).
In claims 1,2,8,9 Bao discloses a method performed by a terminal in a wireless communication system, the method comprising: receiving at least one downlink control information (DCI) from a base station (see par[0045-0046] a UE receives DCI from a network device); determining a physical uplink control channel (PUCCH) resource based on the at least one DCI (see par[0045-0046] the network device indicates PUCCH resource to the Ue by using the DCI), and transmitting a PUCCH including hybrid automatic repeat request (HARQ) acknowledgement (HARQ-ACK) information to the base station based on the determined PUCCH resource (see par[0045] the UE  sends HARQ feedbacks data to the network device in the PUCCH resource),

wherein the determining of the PUCCH resource comprises:
in case that a physical downlink shared channel (PDSCH)-to-HARQ feedback timing
indicator field is present in the at least one DCI, determining the PUCCH resource based on information in the PDSCH-to-HARQ feedback timing indicator field in the at least one DCI (see par[0046] the network device uses a PDSCH-HARQ timing indicator field in the DCI to indicate specific PUCCH resource index), and
in case that the PDSCH-to-HARQ feedback timing indicator field is not present in the at
least one DCI, determining the PUCCH resource based on a radio resource control (RRC) signaling received from the base station (see par[0046] in case of PUCCH resource slot offset, the network device configures a slot offset table DL-DataToUL-ACK  for the UE by using a RRC message).
In claims 4,11 Bao discloses the PUCCH further includes at least one of scheduling request (SR) information or channel state information (CSI) ( see par[0058] during the HARQ feedback corresponding to the DL PDSCH, the UE fails to feedback the HARQ due to no available PUCCH resource; or due to interference ( channel state indication) during PUCCH transmission).     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5,12,3,10 are rejected under 35 U.S.C. 103 as being unpatentable over Bao ( US Pub.2022/0052793) in view of Meddles ( US Pub.2019/0306865).
In claims 5,12 Bao does not disclose a format of the at least one DCI is DCI format 1_1. Medles discloses in par[0029], fig.3  a UE is configured to receive a PDCCH from network apparatus. The PDCCH may comprises a DCI format 1-1 indicating a PDSCH and PUCCH resource ( a format of the at least one DCI is DCI format 1_1). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Medles with that of Bao to allocate PUCCH resource to the UE for transmitting HARQ.
In claims 3,10 Bao does not disclose the at least one DCI indicates a same slot for
transmission of the PUCCH.                                                                                                         Medles et al. discloses in par[0029,0021], fig.3 a UE is configured to receive a first PDCCH and a second PDCCH from network apparatus ( at least one DCI) . The first PDCCH and the second PDCCH may allocates a same PUCCH resource that is indicated as slot. (see fig.1,2 and par[0021] One PUCCH resource may be used to carry multiple HARQ feedbacks to be transmitted on the same slot) (the at least one DCI indicates a same slot for transmission of the PUCCH). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Medles with that of Bao to allocate the same uplink slot for HARQ transmission based on the first and second DCI. 

Claims 6,7,13,14 are rejected under 35 U.S.C. 103 as being unpatentable over Bao ( US Pub.2022/0052793)) in view of Meddles ( US Pub.2019/0306865), and further in view of Aliba et al. (US Pat.9,628,227).
In claims 6,13 Bao does not disclose indexing the at least one DCI based on indexes of serving cells and indexes of PDCCH monitoring occasion, and wherein the determining of the PUCCH resource based on the at last DCI from among the indexed at least one DCI.   
Aliba et al. discloses in fig.3; a UE receives a first DCI and a second DCI  from a BASE STATION to configure PUCCH resources on UL CC1; and UL CC2 (see col.12; lines 60 to col.13; lines 3;  indexing the at least one DCI based on indexes of serving cells and indexes of PDCCH monitoring occasion).
Medles discloses in par[0029], fig.3  a UE is configured to receive a PDCCH from network apparatus. The PDCCH may comprises a DCI format 1-0 (last DCI) indicating a PDSCH and PUCCH resource (determing PUCCH resource based on a format of the at least one last DCI). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Medles and ALiba et al. with that of Bao to allocate PUCCH resource to the UE for transmitting HARQ based on the last DCI format.
In claims 7,14 Bao has disclosed does not disclose determining of the PUCCH resource based on the information in the PDSCH-to-HARQ feedback timing indicator field in the at least one DCI ( see par[0046] the network device uses a PDSCH-HARQ timing indicator field in the DCI to indicate specific PUCCH resource index), and 
determining of the PUCCH resource based on the RRC signaling received from the base station comprises, in case that the PDSCH-to-HARQ feedback timing indicator field
is not present in the DCI, determining the PUCCH resource based on the RRC signaling received from the base station (see par[0046] in case of PUCCH resource slot offset, the network device configures a slot offset table DL-DataToUL-ACK  for the UE by using a RRC message).    
Bao does not disclose determining PUCCH resource based on the PDSCH-to-HARQ feedback timing indicator field is present in the last DCI. 
Medles discloses in par[0029], fig.3  a UE is configured to receive a PDCCH from network apparatus. The PDCCH may comprises a DCI format 1-0 (last DCI) indicating a PDSCH and PUCCH resource (determing PUCCH resource based on  a format of the at least one last DCI). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Medles with that of Bao to allocate PUCCH resource to the UE for transmitting HARQ based on the last DCI format.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Babaei (US Pub.2022/0109528; Wireless Device and Wireless Network Process for Feedback Enhancement).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413